DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed December 20, 2021.  Claims 1-13, 18-25 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (U.S. Patent 10,694,169) in view of Sakiokia et al. (U.S. Patent Application Publication 2017/0171470), further in view of Fettig et al. (U.S. Patent Application Publication 2016/0286108).
Regarding claims 9-13, 18-20, Topliss et al. disclose (Fig. 6) an imaging system, comprising: an image sensor including a plurality of photodiodes arranged as a photodiode array disposed in a semiconductor material to form a plurality of image pixels (6002-6118), each of the plurality of image pixels including: a plurality of polarization (col. 21, lines 38-40) pixels (6012-6018), each of the plurality of polarization pixels including an unshared microlens (6312-6318) optically aligned over a respective photodiode included in the photodiode array and a polarization filter disposed between the respective photodiode and the unshared microlens; and a plurality of subpixels, each of the plurality of subpixels including a group of photodiodes included in the photodiode array, a shared microlens (6302) optically aligned over the group of .   
Allowable Subject Matter
Claims 1-8, 21-25 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THANH LUU/Primary Examiner, Art Unit 2878